Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Response filed on 17 August 2022 has been entered in full.  Claims 1-5 are pending and the subject of this Office Action.

New and/or Maintained Objections and/or Rejections
Claim Objections
3.	Claim 1 remains objected to because of the following informalities: The use of quotation marks in the claim should be omitted.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-5 remain rejected under 35 U.S.C. 103 as being unpatentable over Rudolph et al. (US 2018/0207233; published 26 July 2018; previously cited), and further in view of Paszko et al. (Curr. Med. Chem. 19:5239-5277, 2012; previously cited). The basis for this rejection is set forth at pp. 3-5 of the previous Office action (mailed 04 August 2022).
8.	Rudolf et al. teach that age-related macular degeneration (AMD) is a disease or disorder that has a variety of underlying factors, including inflammation and neovascularization in the retina and subretinal space (See pg. 5 [0082]). Rudolf et al. further teach that inflammatory responses upregulate the expression of VEGF and other pro-angiogenic factors that can cause neovascularization (See pg. 20 [0203]). Rudolf et al. also teach methods of treating ARMD, comprising administering a liposome comprising an anti-VEGFR agent and a corticosteroid via intravitreal injection (See pg. 40 [0340]). Rudolf et al. also teaches that the anti-VEGFR agent can be an anti-VEGFR antibody (See pg. 22 [0222]) and wherein the corticosteroid can be cortisone, hydrocortisone, prednisolone, prednisone, dexamethasone, or triamcinolone acetomide (See pg. 20 [205]). Rudolf et al does not disclose wherein the liposomes are coated with an anti-VEGFR targeting agent.
9.	However, such liposomes were known in the art at the time the invention was made, as disclosed by Paszko et al.  For example, Paszko et al disclose that antibodies and antibody fragments are the most widely used targeting moieties for liposomes due to the high specificity for their target antigens (See Abstract), and further disclose an immunoliposome comprising an anti-VEGFR antibody as the targeting moiety (See Table 1 at pg. 5246).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the liposomes comprising an anti-VEGFR antibody on the surface as taught by Paszko et al in a method for the treatment of ARMD as disclosed by Rudolf et al., as both anti-inflammatory compounds such as corticosteroids and anti-VEGFR antibodies are shown to be useful in treating ARMD, as evidenced by Rudolf et al.
11.	Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the liposomes comprising an anti-VEGFR antibody on the surface as taught by Paszko et al, since doing so would increase the targeting specificity of the liposomes to the target of interest, the VEGF receptor, which has been known to be a pivotal mediator of pathology in ARMD. While Rudolf et al is silent with regard to administering the liposomes into the immediate vicinity of the retinal layer of the eye, it would be obvious to one of ordinary skill in the art to do so since the retina is the target of interest. Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Response to Arguments
12.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
13.	Applicant argues at pg. 5 (filed 17 August 2022) that Rudolph does not specify that the anti-angiogenic agent is limited to being an anti-VEGFR antibody and/or that the anti-inflammatory agent has to be a corticosteroid (Referencing paragraph 0340), and asserts that given the number of combinations possible impermissible hindsight was used to arrive at this particle combination. Applicant argues at pp. 5-6 of the Response that Rudolph does not teach using one or more of the adjunct therapeutic agents independently of an apolipoprotein mimetic to treat ARMD, and asserts that the apolipoprotein mimetic is essential to their invention and thereby teaches away from any combination of therapeutic agents or methods that does not include an apolipoprotein mimetic. Applicant further argues at pg. 6 of the Response that Rudolph did not consider using the anti-VEGFR antibody as a targeting agent, and there is not teaching in Rudolph that it can be used as such, and therefore the motivation to do so did not come from Rudolph but from the Examiner using hindsight based on the teaching of the instant invention.
14.	Applicant's arguments have been fully considered but are not found persuasive for the following reasons. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Rudolf et al. teach that age-related macular degeneration (AMD) is a disease or disorder that has a variety of underlying factors, including inflammation and neovascularization in the retina and subretinal space (See pg. 5 [0082]). Rudolf et al. further teach that inflammatory responses upregulate the expression of VEGF and other pro-angiogenic factors that can cause neovascularization (See pg. 20 [0203]). Rudolf et al. also teach methods of treating ARMD, comprising administering a liposome comprising an anti-VEGFR agent, which is well-known in the art to inhibit angiogenesis, and a corticosteroid, which are well-known in the art to reduce inflammation, via intravitreal injection (See pg. 40 [0340]). Rudolf et al. also teaches that the anti-VEGFR agent can be an anti-VEGFR antibody (See pg. 22 [0222]) and wherein the corticosteroid can be cortisone, hydrocortisone, prednisolone, prednisone, dexamethasone, or triamcinolone acetomide (See pg. 20 [205]). While Rudolph does not specify that the anti-angiogenic agent is limited to being an anti-VEGFR antibody and/or that the anti-inflammatory agent has to be a corticosteroid, the number of species of anti-inflammatory agents disclosed is not so great as to not support a conclusion of obviousness. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).
15.	Applicant’s assertion that the apolipoprotein mimetic is essential to the invention of Rudolph and thereby teaches away from any combination of therapeutic agents or methods that does not include an apolipoprotein mimetic is not persuasive. While the apolipoprotein mimetic is thoroughly taught by Rudolph, it is only of one the disclosed species of anti-inflammatory agents that may be administered in the methods for treating ARMD, and therefore is not a teaching away from the use of a corticosteroid which is clearly disclosed (See pg. 40 [0340]).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, or that Rudolph fails teach the VEGFR antibody as a targeting agent, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is not the teachings of Rudolph that provide the motivation to use a VEGFR antibody as a targeting agent for the liposome, it is the teachings of Paszko et al.  As set forth in the previous Office action, Paszko et al disclose that antibodies and antibody fragments are the most widely used targeting moieties for liposomes due to the high specificity for their target antigens (See Abstract), and further disclose an immunoliposome comprising an anti-VEGFR antibody as the targeting moiety (See Table 1 at pg. 5246). Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

Summary
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        November 19, 2022